Argued September 29, 1948.
In this case judgment was entered in the court below in favor of the plaintiff and against the defendant on August 12, 1947. Defendant then filed with the prothonotary of the Superior Court an appeal affidavit on November 15, 1947. The writ of certiorari from this Court was received by and filed with the prothonotary of the court below on November 17, 1947. We must quash the appeal as it was not taken or perfected until after the expiration of the three-month statutory period. The statute expressly provides that no appeal shall be allowed in any case from a judgment of any court of common pleas unless taken within three calendar months from the entry of the judgment and this cannot be extended by appellee's consent or as a matter of our indulgence. Act of May 19, 1897, P.L. 67, § 4, as amended, 12 Pa.C.S.A. § 1136; Act of May 19, 1897, P.L. 67, § 2, 12 Pa.C.S.A. § 1134; Act of May 9, 1889, P.L. 158, § 3, 12 Pa.C.S.A. § 1163; Dziengielewski v. Dickson City SchoolDistrict, 314 Pa. 24, 170 A. 268; Yeager Estate, 349 Pa. 222,36 A.2d 795; Fenerty Disbarment Case, 356 Pa. 614, 616-618,52 A.2d 576.
Appeal is quashed, at the cost of appellant. *Page 459